Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTION

This Office action is responsive to Applicant's submission  filed 15 Oct., 2020.

Claims 1-4 are pending.
[AltContent: arrow]

Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 10/15/2021  and 03/19/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
[AltContent: arrow]
Allowable Subject Matter
Claims 1-4 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
[AltContent: arrow]
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compound  of formula (7)  halomethyl (L2,2-trimethyl-3-cyclopentenyl) ketone, the method for  preparing a 2-(1,2,2-trimethyl-3-cyclopentenyl)-2-oxoethyl carboxylate compound of  formula (6)  by using compound of formula (7) are novel and non-obvious over the prior art. 
The closest prior art is Zou et al. Nat. Prod. Rep. 2015, 1067 (cited by Applicants in IDS), which teach synthesis of pheromones of mealy and scale insects including pheromones from cyclopentenyl (schemes 46-  53; page 1093-1096). 
The prior art does not encompass the scope of the instant application and does not provide a suggestion of the claimed compounds of formula (7) and method of using  thereof  as intermediate in preparing compound of formula (6) . Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
[AltContent: arrow]
Conclusion
Claims 1-4 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622